Title: To George Washington from Richard Dobbs Spaight, 27 April 1794
From: Spaight, Richard Dobbs
To: Washington, George


          
            Sir
            N. Carolina New Bern 27th Apl 1794
          
          Agreable to the request contained in the Secretary of Wars letter of the 24 of March
            last I have endeavoured to get information of the cannon of & above the calibre of
            eighteen pounds the property of this State.
          There are at Edenton 13 twenty four pounders 8 eighteen pounders also 6 twelve pounders
            there are likewise one or two twenty four pounders at Swansborough, of these last I have
            not received full information. none of those cannon have any apparatus whatever
            belonging to them.
          I have as yet had no accounts whether there are any cannon at Wilmington or Beaufort as
            soon as I do I shall send on information of their number quality & condition.
          In regards to the building the forts at Occacock & cape Fear your request of my
            superintending generally the business shall be complied with as far as is within my
            knowledge or abilities by paying every attention to it that is in my power. I have the
            honor to be with respect &c.
          
            R.D. Spaight
          
        